Citation Nr: 1211913	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran retired in April 1979 after more than twenty years of active duty service.  He died in March 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an February 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant and her daughter presented testimony before the undersigned at a December 2011 video conference hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

According to the Veteran's death certificate, he died in March 2005 due to colon cancer.  The appellant contends, however, that the cause of the Veteran's death was due to colon, prostate and liver cancer, and that these disorders were caused by the Veteran's in-service exposure to chemicals, to include herbicides.  In support of her theory, the appellant submitted a January 2012 statement from Hospicio S. Hernandez, M.D., who opined, after reviewing a copy of the Veteran's claims file, that his in-service exposure to chemicals, to include solvents and benzene, more likely than not contributed to his death from colon cancer.

Unfortunately, this claim has yet to be reviewed by a VA physician.  Hence, after considering the evidence of record, the Board finds that such a review is in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reviewing this claim the Board observes that the Veteran served in Vietnam, and hence, he is presumed to have been exposed to herbicides to include Agent Orange.  The Veteran's primary military occupational specialty was a canon crewman with field artillery units.  At the time of his death he was service connected for lumbar disc disease with radiculopathy, posttraumatic stress disorder, tinnitus, a bilateral hearing loss, residuals of a right thigh gunshot wound, and residuals of a right inguinal herniorrhaphy.  The Veteran had been awarded entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective from April 22, 1998.  

Further, while the Board acknowledges that there are numerous disorders which may be presumed under the law to be due to in-service exposure to herbicides, such as Agent Orange, the list of those diseases does not include colon cancer.  38 C.F.R. §§ 3.307, 3.309 (2011).  Indeed, the Secretary has specifically determined, based on studies conducted by the National Academy of Science that a link does not exist between the development of colon cancer and exposure to herbicides, to include Agent Orange, in the Republic of Vietnam.  75 Fed.Reg. 81332 (Dec. 27, 2010).

Finally, notwithstanding the absence of any reference to prostate and liver cancer on the Veteran's death certificate, assuming arguendo that the Veteran did suffer from those cancers at the time of his death, the law precludes presumptive service connection under 38 U.S.C. A. § 1116 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a) (2011) for a cancer listed in 38 C.F.R. § 3.309(e) (2011) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  VAOPGCPREC 18-97.   In other words, if colon cancer metastasized to the prostate, service connection on a presumptive basis could not be granted for prostate cancer.  Presumptive service connection is provided only for primary cancers. 

Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the appellant and request that she identify any additional medical records which she believes are pertinent to her case but have yet to be submitted to VA for consideration.  Thereafter, the RO must undertake appropriate action.

2.  After completion of the foregoing, please refer the claims folders to a board certified oncologist for review.  The oncologist is to review all of the evidence of record, to include any records on Virtual VA.  The oncologist must specifically state that Virtual VA records were reviewed.  Thereafter, the oncologist must opine whether it is at least as likely as not that the cause of the Veteran's death was related to service.  In so doing the oncologist must specifically discuss the opinion offered by Dr. Hernandez, and the findings made by the National Academy of Science.  A complete rationale must accompany any opinion provided.  

3.  The AMC/RO must ensure that the medical opinion report complies with this remand and the questions presented in the request.  The AMC/RO must ensure that the reviewing oncologist documented his/her consideration of all records contained in Virtual VA.  If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


